Title: From Thomas Jefferson to Angelica Schuyler Church, 17 August 1788
From: Jefferson, Thomas
To: Church, Angelica Schuyler


          
            Paris Aug. 17. 1788.
          
          The urn is well worth acceptance, my dear Madam, on it’s own account, for it is a perfect beauty: but it is more flattering to me to accept it on account of the giver. I shall preserve it as sacred as I would the urns of my forefathers, had I all of them from Adam to the present day, and with this difference of estimation that it recalls to my mind a living friend. The memorial of me which you have from Trumbul is of the most worthless part of me. Could he paint my friendship to you, it would be something out of the common line. I should have been happy indeed to have made a third at Down-place with yourself and Mrs. Cosway. Your society would have been amusement enough for me. I never blame heaven so much as for having clogged the etherial spirit of friendship with  a body which ties it to time and place. I am with you always in spirit: be you with me sometimes.  I have in contemplation to visit America in the Spring, as Madame de Corny has mentioned to you. I have not as yet asked a Congé, because, till the new government is in activity, I know not to whom to address my request. I presume it will not be denied me. The project of carrying with me colonies of animals and plants for my native country, will oblige me to embark at Havre, as being the nearest port. This is but twenty hours distant from London. Can you, my dear madam, sacrifice twenty hours of your life to make my daughters and myself happy? In this event we might make our trips in concert. I allow myself all the months of April, May, and June, to find a good ship. Embarking in either of these months we shall avoid being out during the equinoxes and be sure of fine weather. Think of it then, my friend, and let us begin a negociation on the subject. You shall find in me all the spirit of accomodation with which Yoric began his with the fair Piedmontese. We have a thousand inducements to wish it on our part. On yours perhaps you may find one in the dispositions we shall carry with us to serve and amuse you on the dreary voiage. Madme. de Corny talks of your brother coming to Europe for you. How much easier for him to meet you in Williamsburgh! Besides, I am your brother. Should this proposition be absolutely inadmissible, I will flatter myself with the hope of seeing you at New York, or even at Albany if I am master enough of my time. To see the country will be one motive: but to see you a much stronger, and to become acquainted with your father who must be good, because you are so. The fruit is a specimen of the tree. I had the honour of serving with him in Congress in the year 1775. but probably he does not remember me.
          I have just deposited Kitty in good health in the Chaussée d’Antin. I had a consultation with Madame de Corny last night, the result of which was to insist on her being translated from the drawing mistress to the drawing master of the Convent. Write to me sometimes, and permit me to answer your letters. God bless you, my dear madam, your affectionate friend
          
            Th: Jefferson
          
        